DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to prior art references Yokoyama and Naiha failing to teach or suggest new claim limitations directed to the ribs (see Remarks filed 8/10/2022), this is not found to be persuasive because said references are not relied upon to teach or suggest the new claim limitations.  Instead, a new reference Miller et al. (US 2013/0344373 A1) disclosing embossed separators including embossed ribs having a sinusoidal pattern (Title, Abstract, [0060], see Fig. 1-22) is relied upon to teach this claimed feature in combination with the prior art previously relied upon, which is set forth in this Office Action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-9, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2018123807A1, refer to English equivalent US 2019/0319277) in view of Hiraoka et al. (US 2008/0216742 A1) and Miller et al. (US 2013/0344373 A1).
Regarding claim 1, Yokoyama discloses a method for manufacturing a redox flow battery (separator for fuel cell, bipolar plate for redox flow cell and method for producing molded body, see Title, Abstract, [0040]), comprising: 
combining and treating chemical ingredients configured to form a sheet of a membrane separator ((A) and (B) are mixed in a mixer such as a roll mill, extruder, kneader or Banbury mixer [0073]; thermoplastic resin composition may be pulverized or granulated [0077]); 
forming the sheet from the combined chemical ingredients (shape of the molded body is sheet-shaped [0075]-[0076]);
molding ribs onto a surface of the sheet, the ribs extending along a vertical axis of the membrane separator relative to placement of the membrane separator within a negative electrode compartment of the redox flow battery (compression molding includes one mold having protruding portions and the other mold having recessed portions used to obtain a corrugated shaped molded body having grooves [0079]-[0082]; ribs would extend along said vertical axis, i.e., away from the surface of the molded body).
However, Yokoyama does not disclose infiltrating the sheet with a cross-linked polymer network by chemically activating a dilute solution of a cross-linked polymer gel stored in the pores of the sheet followed by curing the chemically activated cross-linked polymer gel of the dilute solution; wherein the dilute solution includes a monomer of the cross-linked polymer gel, and wherein the monomer is one of 2-acrylamido-2-methylpropane sulfonic acid or a sodium 4-vinyl benzene sulfonate salt.
Hiraoka discloses a method for production of a membrane in which a functional polymer is filled into the micropores of a porous resin sheet, the method comprising a step for impregnating and depositing a polymer precursor (2-acrylamido-2-methylpropane sulfonic acid), a polymerization step and polymerizing by irradiation (Title, Abstract).  Hiraoka further discloses the method produces a membrane with no defects such as areas in which the polymer filling is absent, a high rate of polymerization is obtained ([0021]-[0026]) and the monomer delivers excellent performance when used as an electrolyte membrane ([0035]).
Yokoyama and Hiraoka are analogous art because they are concerned with the same field of endeavor, namely, method for producing membrane separators.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yokoyama by impregnating a polymer precursor such as 2-acrylamido-2-methylpropane sulfonic acid followed by polymerization because Hiraoka teaches producing a membrane with high performance.
Further regarding claim 1, modified Yokoyama does not disclose wherein the ribs are configured to increase turbulence in electrolyte flow between the membrane separator and a negative electrode of the negative electrode compartment, and wherein the ribs extend one or more at an angle to the vertical axis and sinuously across the membrane separator.
Miller discloses embossed separators including embossed ribs having a sinusoidal pattern (Title, Abstract, [0060], see Fig. 1-22).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further, the combination envisages the ribs having a sinusoidal pattern being capable of increasing turbulence.
Regarding claim 2, modified Yokoyama discloses all of the claim limitations as set forth above.  Yokoyama further discloses combining the chemical ingredients of the membrane separator includes adding the chemical ingredients to a twin-screw extruder (twin-screw kneader, see Example 1, [0123]).
Regarding claim 3, modified Yokoyama discloses all of the claim limitations as set forth above.  Yokoyama further discloses treating the chemical ingredients of the membrane separator includes heating and compounding the chemical ingredients within the twin-screw extruder (kneading temperature of 250°C to obtain thermoplastic resin composition, see Example 1, [0123]).
Regarding claim 4, modified Yokoyama discloses all of the claim limitations as set forth above.  Yokoyama further discloses forming the sheet from the combined chemical ingredients includes extruding the chemical ingredients through a flat sheet die (obtained thermoplastic resin composition was extruded with a sheet takeout die attached to the outlet of the single-screw extruder to mold into a sheet shape [0124]).
Regarding claim 5, modified Yokoyama discloses all of the claim limitations as set forth above.  Yokoyama further discloses forming the sheet further comprises cooling and pressing the sheet to have a uniform thickness (compression cooling [0081]).
Regarding claim 7, modified Yokoyama discloses all of the claim limitations as set forth above.  Hiraoka further discloses infiltrating the sheet with the cross-linked polymer network includes submerging the sheet in the dilute solution of the cross-linked polymer gel (impregnating with a solution or liquid dispersion [0044]).
Regarding claim 8, modified Yokoyama discloses all of the claim limitations as set forth above.  Hiraoka further discloses curing the polymerized cross-linked polymer gel includes forming a resin within pores of the membrane separator, the resin comprising the cross-linked polymer network (Title, Abstract).
Regarding claim 9, modified Yokoyama discloses all of the claim limitations as set forth above.  Yokoyama further discloses fabricating a bipolar plate of the redox flow battery via a roll-to-roll process and arranging the bipolar plate in a battery cell with the sheet of the membrane separator (bipolar plate and separator are each formed from the molded body, bipolar plate for a redox flow cell [0084]-[0087]).
Regarding claim 27, modified Yokoyama discloses all of the claim limitations as set forth above.  Hiraoka further discloses curing the chemically activated cross-linked polymer gel includes one or more of heating the sheet and exposing the sheet to UV light (temperature [0045]; irradiation with UV [0051]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2018-123807A1, refer to English equivalent US 2019/0319277) in view of Hiraoka et al. (US 2008/0216742 A1) and Miller et al. (US 2013/0344373 A1), as applied to claims 1-5, 7-9, 27 above, and further in view of Naiha et al. (US 2017/0294636).
Regarding claim 6, modified Yokoyama discloses all of the claim limitations as set forth above.  However, modified Yokoyama does not disclose molding ribs on the surface of the sheet includes passing the sheet through a set of calender rolls, at least one roll of the set of calender rolls including a textured outer surface, and wherein passing the sheet through the set of calender rolls imprints texture of the textured outer surface onto the surface of the sheet.
Naiha discloses extruding a mixture into the shape of a sheet having ribs or protrusions using a calendar stack, where the calendar may be engraved to impart ribs, grooves, serrations, serrated ribs, embossments and the like into the separator ([0068]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique for imparting ribs, grooves, serrations, serrated ribs, embossments and the like onto the surface of the sheet was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2018-123807A1, refer to English equivalent US 2019/0319277) in view of Hiraoka et al. (US 2008/0216742 A1), Miller et al. (US 2013/0344373 A1) and Naiha et al. (US 2017/0294636), as applied to claim 6 above, and further in view of Kawakami (US 5,888,666).
Regarding claim 26, modified Yokoyama discloses all of the claim limitations as set forth above.  However, Yokoyama does not disclose molding the ribs on the surface of the sheet includes molding a negative spacer of the redox flow battery onto the surface of the sheet, the negative spacer formed of a same material as the sheet.
Kawakami discloses molding the ribs on the surface of the sheet includes molding a negative spacer of the redox flow battery onto the surface of the sheet, the negative spacer formed of a same material as the sheet (compression molding includes one mold having protruding portions and the other mold having recessed portions used to obtain a corrugated shaped molded body having grooves [0079]-[0082], where one of the protruding portions is considered to be a negative spacer).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique for imparting ribs, grooves, serrations, serrated ribs, embossments and the like onto the surface of the sheet was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim(s) 21-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2018-123807A1, refer to English equivalent US 2019/0319277) in view of Hiraoka et al. (US 2008/0216742 A1) and Miller et al. (US 2013/0344373 A1), as applied to claims 1-5, 7-9 and 27 above, and further in view of Song et al. (US 2018/0043656 A1).
Regarding claim 21, modified Yokoyama discloses all of the claim limitations as set forth above.  Yokoyama further discloses combining and treating the chemical ingredients includes adding an ultrahigh molecular weight polyethylene (ethylene [0057], [0064]).
	Although Yokoyama further discloses a twin-screw kneader and a single-screw extruder ([0123]) and powder material including inorganic materials such as metal oxides ([0047]), the reference does not disclose silica, a plasticizer, and an ionomer to the twin-screw extruder.
	Song discloses a porous film (Title, Abstract) formed using a twin screw extruder ([0152], [0204]) comprising perfluorosulfonates as a preferred ionomer ([0090]), silica as suitable inorganic materials ([0115]) and a nonpolar diluent such as napthenic oil ([0124]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique for imparting ribs, grooves, serrations, serrated ribs, embossments and the like onto the surface of the sheet was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 22, modified Yokoyama discloses all of the claim limitations as set forth above.  Song further discloses submerging the sheet in a solvent bath to remove the plasticizer prior to infiltrating the sheet with the cross-linked polymer network (extractant to remove diluents).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique for imparting ribs, grooves, serrations, serrated ribs, embossments and the like onto the surface of the sheet was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 23, modified Yokoyama discloses all of the claim limitations as set forth above.  Song further discloses combining and treating the chemical ingredients includes adding a monomer of the cross-linked polymer gel to the twin-screw extruder (a porous film formed using a twin screw extruder, Title, Abstract, [0152], [0204]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique for imparting ribs, grooves, serrations, serrated ribs, embossments and the like onto the surface of the sheet was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 25, modified Yokoyama discloses all of the claim limitations as set forth above.  Yokoyama further discloses chemically activating the dilute solution of the cross-linked polymer gel includes chemically activating a solution of less than 10 wt% of the monomer (composition includes 10% to 50% by mass of the thermoplastic resin [0066]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/22/2022